EXHIBIT I JOINT FILING AGREEMENT THIS JOINT FILING AGREEMENT is entered into as of March 17, 2015, by and among the parties hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the ordinary shares, par value $0.0001 per share, of Xueda Education Group signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: March17, 2015 WP X INVESTMENTS IV LTD. By:/s/Tara O'Neill Name: Tara O’Neill Title: Director Dated: March 17, 2015 WARBURG PINCUS PRIVATE EQUITY X, L.P. By: Warburg Pincus X, L.P., its General Partner By: Warburg Pincus X GP L.P., its General Partner By: WPP GP LLC, its General Partner By: Warburg Pincus Partners, L.P., its Managing Member By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WARBURG PINCUS X PARTNERS, L.P. By: Warburg Pincus X, L.P., its General Partner By: Warburg Pincus X GP L.P., its General Partner By: WPP GP LLC, its General Partner By: Warburg Pincus Partners, L.P., its Managing Member By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WARBURG PINCUS X, L.P. By: Warburg Pincus X GP L.P., its General Partner By: WPP GP LLC, its General Partner By: Warburg Pincus Partners, L.P., its Managing Member By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WARBURG PINCUS X GP L.P. By: WPP GP LLC, its General Partner By: Warburg Pincus Partners, L.P., its Managing Member By:Warburg Pincus Partners GP LLC, its General Partner By:Warburg Pincus & Co., its Managing Member By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WPP GP LLC By: Warburg Pincus Partners, L.P., its Managing Member By:Warburg Pincus Partners GP LLC, its General Partner By:Warburg Pincus & Co., its Managing Member By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WARBURG PINCUS PARTNERS, L.P. By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WARBURG PINCUS PARTNERS GP LLC By: Warburg Pincus & Co., its Managing Member By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WARBURG PINCUS & CO. By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: March17, 2015 WARBURG PINCUS LLC By:/s/ Robert B. Knauss Name: Robert B. Knauss Title: Managing Director Dated: March17, 2015 CHARLES R. KAYE By:/s/ Robert B. Knauss Robert B. Knauss, Attorney-in-fact* Dated: March17, 2015 JOSEPH P. LANDY By:/s/ Robert B. Knauss Robert B. Knauss, Attorney-in-fact* *The Power of Attorney given by each of Mr. Kaye and Mr. Landy was previously filed with the U.S. Securities and Exchange Commission on November 26, 2013 as an exhibit to a statement on Form 4 filed by Warburg Pincus Private Equity IX, L.P. with respect to Laredo Petroleum Holdings, Inc. (now known as Laredo Petroleum, Inc.) and is hereby incorporated by reference.
